DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, i.e., Claims 16-21, in the reply filed on November 13, 2020 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 13, 2020.
Remarks
The claim language “structural auxiliary mask” and ‘unit mask” has not given any special meaning. In the absence of special meaning to the term that must be sufficiently clear in the speciation that different from its original customary meaning known to one of ordinary skill the art, the term  “structural auxiliary mask” and ‘unit mask” is given ordinary and customary meaning.  Therefore, the language is construed as simply as “first mask” and/or “second mask” as well as “upper mask” and/or “bottom mask.”  See MPEP § 2111.01(III) – (IV(A)).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KO et al. (US 2016/0312354).
Re Claim 20, KO et al. disclose a manufacturing method of a full-size mask assembly (see Figs. 1 and 2), comprising: a cell unit mask (300, i.e., a second, mask) aligning operation of aligning each of cell unit masks (i.e., as shown Fig. 1 each unit masks 300-1 to 300-10, see Paragraph [0031]) to face a structural auxiliary mask (200, i.e., a first mask see Paragraph [0030]) opening formed (210, see Fig. 1 and Paragraph [0036]) at a structural auxiliary mask (200)  fixed to a frame (100). (Also see Figs. 1-2 and related text in Page 2, Paragraph [0029] – Page 3, Paragraph [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2016/0312354) in view of BAI (US 2019/0144986).
i.e., the first mask 200 aligned with the frame 100 and welded) ; a cell unit mask (300) aligning operation of aligning the cell unit mask (300) with the structural auxiliary mask opening (210) of the structural auxiliary mask to face the structural auxiliary mask opening (see Fig. 1, i.e., the 2nd mask opening/pattern 310 aligned to the opening 210 of first mask 300, see Paragraphs [0049]); and  LFD-0015-SE33a cell unit mask fixing operation of fixing the cell unit mask (300)  to the structural auxiliary mask (200) by forming a cell unit coupler (i.e., 1st alignment key 106, second alignment key 206 and third alignment key 406)   between the structural auxiliary mask and the cell unit mask (see Paragraph [0055]).  (Also see Figs. 1 and 2 and related test in Page 2, Paragraph [0028] – Page 4, Paragraph [0056]).
However, KO et al. do not disclose a structural auxiliary mask stretching operation of stretching the structural auxiliary mask in a first direction and a second direction. 
BAI discloses stretching four sides of the first mask plate (i.e., analogous to structural auxiliary mask being stretched first direction and second direction) by using a stretching machine and welding the four sides of the first mask to the frame, and stretching four sides of the second mask plate (i.e., analogous to the cell unit mask being stretched to first direction second direction) and the second mask plate attached to the surface of the first mask plate and welded to the first plate (see KO Fig. 6 and Page 1, Paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide KO et al. reference with a structural auxiliary mask stretching operation of stretching the structural auxiliary mask in a first direction and a second direction as taught by BAI in order to align the mask to the frame so that mask opening grooves corresponds to display regions of the display substrate. 
Allowable Subject Matter
Claims 17, 18, 19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim et al. (US 2018/0198067) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
April 4, 2021